                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION


PATRICK PIZZELLA, ACTING        )
SECRETARY OF LABOR, UNITED      )
STATES DEPARTMENT OF LABOR,     )
                                )
            Plaintiff,          )                   Case No. 1:19CV00034
                                )
v.                              )                      TEMPORARY
                                )                   RESTRAINING ORDER
BLACKJEWEL, LLC, A CORPORATION, )
BLACKJEWEL HOLDINGS, LLC, A     )                   By: James P. Jones
CORPORATION, REVELATION ENERGY )                    United States District Judge
HOLDINGS, LLC, A CORPORATION,   )
REVELATION MANAGEMENT           )
CORPORATION, A CORPORATION,     )
REVELATION ENERGY, LLC, A       )
CORPORATION, DOMINION COAL      )
CORPORATION, A CORPORATION,     )
HAROLD KEENE COAL CO., LLC, A   )
CORPORATION, VANSANT COAL       )
CORPORATION, A CORPORATION,     )
LONE MOUNTAIN PROCESSING, LLC,  )
A CORPORATION, POWELL MOUNTAIN )
ENERGY, LLC, A CORPORATION, AND )
CUMBERLAND RIVER COAL, LLC, A   )
CORPORATION,                    )
                                )
             Defendants.        )
                                )

      For the reasons stated on the record this day, the Court hereby ENJOINS

Blackjewel Marketing and Sales, LP and Blackjewel Marketing and Sales

Holdings, LP, including their agents, attorneys, employees and all those in active

concert or participation with Blackjewel Marketing and Sales, LP and/or




Case 1:19-cv-00034-JPJ-PMS Document 8 Filed 08/23/19 Page 1 of 3 Pageid#: 142
Blackjewel Marketing and Sales Holdings, LP (collectively "BJMS") and

Defendants Blackjewel, LLC, Blackjewel Holdings, LLC, Revelation Energy

Holdings, LLC, Revelation Management Corporation, Revelation Energy, LLC,

Dominion Coal Corporation, Harold Keene Coal Co., LLC, Vansant Coal

Corporation, Lone Mountain Processing, LLC, Powell Mountain Energy, LLC, and

Cumberland River Coal, LLC, including their agents, attorneys, employees and all

those in active concert or       participation with Defendants (collectively,

"Defendants") as follows:

      1. Defendants and BJMS shall not transport, offer for transportation, ship,

deliver, sell, or otherwise place into commerce, any coal worked on, processed

and/or produced by any employee who Defendants failed to pay the overtime

premium rate for hours worked over forty, and employees who Defendants

failed to pay the minimum wage, which coal i s located at Raven Dock, 219

Raven Dock Road, Raven, VA 24639, Flat Rock Prep Plant, located at 1399 Bee

Hive Hollow, Honaker, VA 24260, and Pigeon Creek Processing, 78 North

Stonega Road, Appalachia, VA 24216;

      2. Per Federal Rule of Civil Procedure 65(c), Plaintiff, Patrick Pizzella,

Acting Secretary of Labor, United States Department of Labor, is not required to

give security.




                                       -2-

Case 1:19-cv-00034-JPJ-PMS Document 8 Filed 08/23/19 Page 2 of 3 Pageid#: 143
      3. This Temporary Restraining Order shall expire upon the conclusion of

the evidentiary hearing before the U.S. Bankruptcy Court for the Southern District

of West Virginia regarding the stipulation entered into among the parties and in no

event shall it be in effect later than 14 days from this date.

                                                 ENTER: August 23, 2019

                                                 /s/ James P. Jones
                                                 United States District Judge




                                           -3-

Case 1:19-cv-00034-JPJ-PMS Document 8 Filed 08/23/19 Page 3 of 3 Pageid#: 144
